People v Glover (2020 NY Slip Op 04487)





People v Glover


2020 NY Slip Op 04487


Decided on August 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2018-07866
 (Ind. No. 5054/17)

[*1]The People of the State of New York, respondent,
vJoseph Glover, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Sarah G. Pitts of counsel; Jared D. Michael on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruth Shillingford, J.), rendered June 1, 2018, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court lacked the authority to issue one of the two orders of protection issued at sentencing survives his valid waiver of the right to appeal (see People v Hanniford, 174 AD3d 921, 922; People v Castillo, 174 AD3d 918; People v Cleverin, 171 AD3d 1086). However, the defendant's contention is unpreserved for appellate review because he failed to object to that order of protection at sentencing or otherwise raise the issue in the Supreme Court (see CPL 470.05[2]; People v Nieves, 2 NY3d 310; People v D.A., 184 AD3d 581, 583; People v Castillo, 174 AD3d 918; People v May, 138 AD3d 1146, 1147; People v Sweeney, 106 AD3d 841, 842), and we decline to review it in the exercise of our interest of justice jurisdiction since the defendant agreed to the issuance of that order of protection as part of his plea agreement (see People v D.A., 184 AD3d at 583; People v Smith, 83 AD3d 1213, 1214).
MASTRO, J.P., MILLER, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court